Citation Nr: 1031359	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-25 480			)		DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 
percent from August 23, 2004 to August 1, 2006, and a disability 
rating higher than 50 percent from August 2, 2006 for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for skin cancer, to include 
as due to exposure to Agent Orange.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California and 
Muskogee, Oklahoma.  In a March 2005 rating decision, the Los 
Angeles VARO granted service connection for PTSD and assigned an 
initial disability rating of 30 percent, effective August 23, 
2004; denied service connection for bilateral hearing loss, 
denied service connection for bilateral eye conditions and denied 
service connection for a skin condition.  In a March 2007 rating 
decision, the Muskogee VARO, in part, denied entitlement to a 
TDIU.

In the same March 2007 rating decision, the RO granted a higher 
disability rating of 50 percent for PTSD effective August 2, 
2006.  As a higher schedular evaluation for this disability is 
possible, the issue of entitlement to a rating in excess of 50 
percent remains before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

In his August 2006 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  However, the Veteran later 
indicated that he would like to cancel his hearing request.  As 
such, his hearing request is withdrawn.  See 38 C.F.R. § 
20.702(e) (2009). 

Of preliminary importance, because the claim for a higher rating 
for the service-connected PTSD, involves a request for higher 
ratings following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for a 
previously service- connected disability). 

The issues of entitlement to service connection for a bilateral 
eye disability and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 2, 2006, the Veteran's PTSD manifested in 
sleep problems, nightmares; anger problems, frequent intrusive 
memories and problems concentrating, but without flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Since August 2, 2006, the Veteran's PTSD manifested in sleep 
problems, panic attacks, irritability, isolation, severe mood 
swings, angry outbursts, depression and problems concentrating 
but without obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation and neglect of 
personal appearance and hygiene.

3.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of left ear hearing loss for over 30 years after 
service, and the only competent opinion addressing the question 
of whether there exists a medical nexus between any in-service 
noise exposure and the current left ear hearing loss weighs 
against the claim. 

4.  The Veteran is not shown to have a current right ear hearing 
loss disability for VA compensation purposes. 

5.  Squamous cell carcinoma is not listed as a disability 
warranting presumptive service connection due to exposure to 
Agent Orange and the evidence of record does not show that the 
Veteran's skin cancer is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for PTSD prior to August 2, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 &  Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial rating in excess of 50 percent 
for PTSD from August 2, 2006 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009). 

3.  Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009). 

4.  Squamous cell carcinoma was not incurred in or aggravated by 
service nor was it developed as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of higher initial ratings for PTSD, the 
appeal is from the initial rating assigned with the grant of 
service connection.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, and 
an effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  Regardless, 
a statement of the case (SOC) issued in June 2006 properly 
provided the Veteran notice of the criteria for rating PTSD 
disabilities, as well as further notice on the downstream issue 
of an increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  A November 2006 
letter from the RO provided additional details regarding VCAA 
notice for an increased rating for PTSD.  The Veteran has had 
ample opportunity to respond/supplement the record.  He is not 
prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008). 

Regarding the claims for entitlement to service connection for 
bilateral hearing loss and skin cancer, the RO provided notice to 
the Veteran in a September 2004 letter that explained what 
information and evidence was needed to substantiate a claim for 
service connection as well as what information and evidence must 
be submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The March 2005 RO rating decision 
reflects the initial adjudication of the claim followed the 
issuance of the September 2004 letter.  Accordingly, no further 
development is required with respect to the duty to notify.  

The Veteran was not provided with notice regarding effective 
dates.  The Board finds, however, that any error in providing 
notice was nonprejudical to the Veteran.  The Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and skin cancer, and thus any questions as 
to the effective date to be assigned are rendered moot.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment records 
and the Veteran's December 2004 VA examination and March 2007 fee 
basis VA examination.  

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of his claimed skin 
cancer, to include as due to exposure to Agent Orange.  However, 
VA need not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case, as there is no evidence that any skin disorder 
manifested in service or was otherwise related to service to 
include as a result of Agent Orange exposure.  Thus remand for a 
VA examination is not necessary. 

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009). In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411  (2009)


The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment. 
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled. In rating a mental disability VA is required to 
consider all symptoms that affect social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).




